Title: To James Madison from Rufus King, 30 July 1803
From: King, Rufus
To: Madison, James


Sir
New york July 30. 1803
As well on account of the State of Affairs between England and France, as at the pressing desire of our minister at Paris, I prolonged my Residence in London from the 20th. of Ap. to the 19th. of may.
By the charter party made in my behalf with the owner of the Ship engaged to bring me home, I was bound to pay £560. Sterling for my passage, to have my Effects on board, and be ready to embark on the 20. of April, and more over to pay £10. Sterling a day in case I detained the Ship after that date.
My Goods were all shipped within the limited time, and I was ready and engaged to imbark as soon as the ship should arrive at Cowes in her way down the channel; by reason of adverse winds she did not arrive there before the 7th of may, when for the reasons before stated I was obliged to detain her till the 21st—and thereby became liable to pay Thirteen days demurrage—for this Sum I have taken the Liberty to draw upon you, it appearing to me just, as I flatter myself it will do to you, that this Expence should be defrayed by the Public. With perfect Respect & Esteem I have the honour to be Sir Yr. ob. & faithful Servt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10). Marked “No 100” in an unidentified hand; docketed by Wagner.


